DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 10/08/2021, has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 10/08/2021, is acknowledged.  
Claims 1, 3-12, 14-16, 18-22 are pending in this action.  Claim 2 has been cancelled.  Claims 13 and 17 have been cancelled previously.  Claims 1, 15-16, 18 have been amended.  New claims 19-22 have been added.  No new matter was added.  Claims 15 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 3-12, 14, 18-22 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Justin Care on 11/10/2021.  The application has been amended as follows: 
Delete claims 19 and 21. 
Delete claim 1 and substitute therefor ---Claim 1.  Emulsion comprising a continuous aqueous phase comprising an anionic polymer comprising at least one carboxylic acid group, and a dispersed fatty phase comprising a cationic polymer comprising at least two amine groups, and 
(i)  wherein the fatty phase is in a form of drops surrounded by a shell formed of the anionic polymer comprising at least one carboxylic acid group and the cationic polymer comprising at least two amine groups; and 
(ii)  wherein the total quantity of amine groups provided by the cationic polymer in the fatty phase is between 0.2 µmol and 7.0 µmol per gram of the fatty phase; and 
(iii) wherein said emulsion is kinetically stable at 25-50 °C for up to three months.-
In claims 8 and 10 delete “polymer(s)” and substitute therefor –polymer--.
In claim 11 delete “of claim 1” and substitute therefor --of claim 3--.  

In claims 15 and 16 delete “the cosmetic treatment” and substitute therefor --a cosmetic treatment--. 
In claim 18 delete “wherein the quantity of” and substitute therefor --wherein the total quantity--.
In claim 20 delete “after storage between 25 oC and 50 oC” and substitute therefor ---after storage at 25-50 °C---.
Delete claim 22 and substitute therefor --Claim 22.  The emulsion according to claim 1, wherein said emulsion is kinetically stable at 25-50 °C for up to three months, and wherein said emulsion undergoes less coalescence than an emulsion comprising a total quantity of amine groups provided by the cationic polymer in the fatty phase that is greater than 7.0 µmol per gram of the fatty phase.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggests the claimed invention as emulsions suitable for cosmetic treatment and comprising (i) an aqueous phase comprising an anionic polymer comprising at least one carboxylic acid group, and (ii) fatty/oil phases/droplets distributed therein and comprising a cationic polymer comprising at least two amine groups, and wherein (iii) the interphases/shells separating said phases are formed by said anionic polymer and said cationic polymer.  Applicant teaches that controlling a total quantity of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claims 1, 3-12, 14, 18, 20, 22 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 and 16, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on 03/21/2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  MPEP § 804.01.

Conclusion
Claims 1, 3-12, 14-16, 18, 20, 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615